Citation Nr: 1741761	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral knee pain.

2.  Entitlement to service connection for a disability manifested by neck pain.


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney at Law


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to September 1986.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is now with the RO in Milwaukee, Wisconsin.

In March 2012, the Board remanded these matters for further development.  In January 2014, the Board, in pertinent part, denied the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a November 2015 memorandum decision, the Court set aside the part of the Board's decision that denied service connection for a disabilities manifested by bilateral knee and neck pain and remanded the case for readjudication in compliance with directives specified in the Court's decision.  

The Board remanded the appeal for further development in September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2016 Remand, the Board directed the examiner to address several questions pertaining to the Veteran's claimed disabilities.  Review of the opinion provided in June 2017 shows the examiner addressed many of the questions that were posed; however, there were a few questions that remain unanswered and/or require clarification.  In general, remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with Board remand directives and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is necessary. 

Regarding the knee disability, the examiner was asked to address any evidence that the Veteran's left knee disability has been worse than his right knee disability.  In doing so, the examiner was asked to consider the 2005 clinical evidence showing the right knee menisci were intact, but the left knee had a "small apical degenerative change tear involving the posterior horn lateral meniscus."  The examiner seems to have responded with the following: 

There is no evidence that the minimal changes noted on MRI of the left knee indicate that he was injured more than a left knee contusion.  He weightbeared many years with deformity of the knees ie significant genuvulgum and also with years of excess weight with a BMI above 40. He could have easily have stepped on it wrong or during the pedestrian vs car MVA injured it when he landed on the ground.

The Board notes that this response does not clearly indicate whether the Veteran's left knee disability has been worse than his right knee disability; or explain the clinical significance, if any, of Dr. Rudin's July 2005 examination report and the July 2005 MRI finding of a small meniscal tear.

Next, the examiner was asked to consider the Veteran's reports of continuity of knee symptomatology since service.  In this regard, the Board noted that while absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion; the examiner was to consider the inconsistent information concerning a continuity of knee symptomatology in the years since service.  In response, the examiner stated: 

There is no evidence of continuity of a bilateral or unilateral knee condition documented in the medical records. -There is no evidence that his bilateral knee conditions persisted from the time of the MVA in the military in Nov 1984 or in the first year after discharge from the military.

This broad statement is inconsistent with the record as the Veteran self-reports that his symptomatology has indeed persisted since service.  Thus, on remand, the examiner must acknowledge and address this lay assertion in rendering the requested opinion of whether the current knee conditions are related to service.

Regarding the neck disability, the Board directed the examiner to specifically explain why the Veteran's muscle strain at the time of the November 1984 motor vehicle accident is distinguishable from the current cervical muscle strain, and further, why the 1984 strain would have "been of short duration," but not the current "strain," which appears from the medical evidence to have persisted for years.  The examiner seems to have responded to this question with the following:

The Vet reports that he was in a car vs pedestrian accident between 1996 and 1998 and sustained injury to his TRAPEZIUS MUSCLE.  This muscle courses through the neck region and inserts on the base of the skull posteriorly.  It is likely that this is the cause of his neck condition.  

This response does not clearly explain why the 1984 cervical muscle strain resolved, but the current diagnosis of cervical muscle strain has persisted.  Further clarification is needed.

Furthermore, the examiner was asked to comment on the potential significance of the "bulging discs" noted in the report of the April 2012 VA cervical spine examination.  Upon review of the June 2017 opinion, the examiner did not comment on the potential significance of the bulging discs noted on the 2005 MRI report.  An addendum is necessary in this respect.  The Board notes that the April 2012 VA examination report mentions a September 2005 MRI report; however, notes the actual report in question appears to be the one dated in July 2005 showing mild protruding discs at C5-6.  

Finally, the examiner was to comment on the Veteran's report of continuity of neck symptomatology in the years since service (although the examiner was also to consider the inconsistent information concerning a continuity of neck symptomatology in the years since service).  In response, the examiner stated: 

There is no evidence of continuity of a cervical strain or condition in the medical records. -There is no evidence that the Veteran's neck condition persisted from the time of the MVA in the military in Nov 1984 or in the first year after discharge from the military.

This broad statement is inconsistent with the record as the Veteran self-reports that his symptomatology has indeed persisted since service.  Thus, on remand, the examiner must acknowledge and address this lay assertion in rendering the requested opinion of whether the current neck conditions are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Return the file, including a copy of this Remand examiner, to the June 2017 examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If a clinical evaluation is deemed necessary to answer the questions presented, one should be scheduled.

a)  The examiner is asked to state whether the Veteran's left knee disability has been worse than his right knee disability, and in doing so whether the July 2005 examination report from G.A. Rudin, M.D. and the July 2005 MRI reports from Suburban Imaging which reveal that his right knee menisci were intact, but that his left knee had a "small apical degenerative change tear involving the posterior horn lateral meniscus" are indicative of such a conclusion.

b) In light of the Veteran's report of continued knee symptoms since service, is there any change in the prior opinion that the current bilateral knee conditions are not related to injury in service?  In answering this question, the examiner is advised that the absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner may consider the inconsistent information concerning a continuity of knee symptomatology in the years since service.

c) The examiner must specifically explain why the Veteran's muscle strain at the time of the November 1984 motor vehicle accident is distinguishable from the current cervical muscle strain (to include why the 1984 muscle strain would have been of short duration, but not the current strain which appears to have persisted for years). 

d) The examiner is asked to acknowledge and comment on the potential significance of the bulging discs noted in the report of the April 2012 VA cervical spine examination.  (The April 2012 VA examination report mentions a September 2005 MRI report.  The Board notes however, that the actual report in question appears to be the one dated in July 2005 showing mild protruding discs at C5-6.)

e) In light of the Veteran's report of continued neck symptoms since service, is there any change in the prior opinion that the current cervical spine conditions are not related to injury in service?  In answering this question, the examiner may consider the inconsistent information concerning a continuity of symptomatology in the years since service.

A fully-explained rationale must be provided for each of the requested opinions.  If the examiner cannot provide an opinion without resort to speculation, then he or she must explain why.

2.  Thereafter, readjudicate the appeal.  If either of the benefits sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




